t c memo united_states tax_court gary anders petitioner v commissioner of internal revenue respondent docket no filed date gary anders pro_se james r robb for respondent memorandum opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 sbig_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date the court granted without objection respondent's oral motion to dismiss for failure to prosecute properly the sole remaining issue is respondent's motion to impose damages under sec_6673 the court grants respondent's motion in that we require petitioner to pay a penalty to the united_states in the amount of dollar_figure we combine our findings_of_fact with our opinion background at the time the petition in this case was filed petitioner resided in helena montana this case was originally set for trial on date at that time petitioner was represented by counsel on date petitioner's counsel filed a motion to withdraw which was granted on date on date counsel for respondent served on petitioner respondent's request for production of documents and ‘all section references are to the internal_revenue_code in effect for the taxable years in issue respondent's interrogatories to petitioner petitioner never provided any of the information requested in respondent's request for production of documents and never responded to respondent's interrogatories to petitioner on date petitioner filed a motion for continuance which was denied on date on date respondent filed motions to compel responses to respondent's interrogatories and production of documents on date the court ordered petitioner to serve on respondent and file with the court any objections made in good_faith to production of specific documents by date and to produce for inspection and copying by date all documents requested in respondent's request for production of documents that were not specifically identified as objectionable in addition the court ordered petitioner to serve on respondent and file with the court objections to any specific interrogatory made in good_faith to respondent's interrogatories to petitioner by date and to serve on respondent answers to each interrogatory that were not specifically objectionable by date petitioner was also warned that if he did not fully comply with the court's order of date the court might impose sanctions against him which could include dismissal of his case and entry of a decision against him petitioner did not comply with the court's order of date on date petitioner sought protection of the u s bankruptcy court for the district of montana the bankruptcy court by filing a petition in bankruptcy the bankruptcy case was dismissed on date on date before respondent or the court was notified of petitioner's pending bankruptcy proceeding the court ordered that petitioner could not introduce any documents identified in respondent's request for production of documents and could not introduce any evidence relating to respondent's interrogatories to petitioner which were not provided to respondent by date unless allowed by the court for good cause shown on date petitioner filed a second petition with the bankruptcy court the second bankruptcy case was dismissed on date on date petitioner filed a third petition with the bankruptcy court on date petitioner's third bankruptcy case was dismissed for abuse of the bankruptcy process and he was enjoined from filing any petition in bankruptcy for a period of year in its discussion the bankruptcy court stated based upon debtor's tactics in the two prior chapter cases which are repeated and surpassed in this case the debtor's repeated failures to submit conforming schedules statements and plans failure_to_file statements of income and expenses to answer questions under oath regarding his employment income expenses and tax returns and to comply with other rules this court finds that the debtor is engaged in a scheme of abuse of the bankruptcy process in re anders no slip op pincite bankr mont the bankruptcy court also stated this debtor has abused the bankruptcy process for his own benefit without accepting any of the burdens imposed by the bankruptcy code and rules except those he deems advantageous he has burdened the court the trustee and his creditors with sham objections and adversary proceedings which waste their resources while he enjoys the protections of the automatic_stay and proceeds as he deems fit debtor sued the bankruptcy court itself simply for purposes of forum shopping for debtor's abuse of the bankruptcy process he shall not be permitted to enjoy its benefits id pincite on date this case was scheduled for trial in helena montana on date on date respondent sent petitioner a letter suggesting a telephone conference be held on date pincite a m to discuss his rescheduled case on date petitioner stated that he had retained attorney clifton caughron caughron and that a power_of_attorney would be provided on date respondent sent a second letter to petitioner regarding the need to discuss his rescheduled case respondent received the power_of_attorney for caughron on date on date respondent filed a motion to impose sanctions on date the court issued an order granting respondent's motion to impose sanctions in that petitioner could not introduce any documents identified in respondent's request for production of documents or any evidence relating to respondent's interrogatories to petitioner the court also ordered petitioner to show cause why his case should not be dismissed for failure to prosecute properly by letter dated date caughron informed respondent's counsel that he was asked by petitioner to withdraw from the case caughron had not entered an appearance but was operating under a power_of_attorney on date respondent's counsel telephoned petitioner and left a message for him to return the call in order to discuss the case on date petitioner filed a motion to withdraw petition due to inadequate counsel which was denied on the same day also on date petitioner telephoned respondent's counsel and said that he had a new representative no power_of_attorney was provided at that time on date respondent's counsel telephoned petitioner and left a message for him to return the call in order to discuss the case on date respondent received a power_of_attorney but it did not relate to the years at issue in the case on date petitioner was notified by telephone that the power_of_attorney submitted on date was invalid and that it was necessary to meet with him in order to prepare his case for trial petitioner was also advised that he could bring his new representative with him to the meeting to prepare his case for trial also on date petitioner was advised in writing that respondent might file a motion seeking sanctions under sec_6673 because of his failure to meet and discuss the issues of his case hiss various tactics of delay and his failure to comply with the court's orders regarding respondent's request for production of documents and respondent's interrogatories to petitioner on date petitioner's new representative gene bridges bridges of associated tax consultants sent respondent a letter by facsimile in which petitioner claimed to be a nonresident_alien this letter was submitted in lieu of attending a scheduled conference on date discussion the tax_court is authorized under sec_6673 to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure when it appears to the court that the proceedings have been instituted or maintained by the taxpayer primarily for delay or if the taxpayer's position in the proceedings is frivolous or groundless see sec_6673 a and b a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 90_tc_908 the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income_tax or the additions to tax determined by respondent we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay petitioner's outrageous tactics of delay including his egregious abuse of the bankruptcy process resulted in the waste of limited judicial and administrative resources moreover taxpayers with genuine controversies were delayed furthermore petitioner's position based on stale and meritless contentions is manifestly frivolous and groundless claiming status as a nonresident_alien in order to avoid federal_income_tax is a hackneyed argument that has been universally rejected by this and other courts see eg kerr v commissioner tcmemo_1994_582 affd without published opinion 73_f3d_369 9th cir see also haskins v commissioner tcmemo_1999_106 harkless v commissioner tcmemo_1999_58 mcquatters v commissioner tcmemo_1998_88 peterson v commissioner tcmemo_1997_463 heun v commissioner tcmemo_1997_265 mancebo v commissioner tcmemo_1997_46 swaim v commissioner tcmemo_1996_545 schmidt v commissioner tcmemo_1996_309 wesselman v commissioner tcmemo_1996_85 fox v commissioner tcmemo_1996_79 nagy v commissioner tcmemo_1996_24 friesen v commissioner tcmemo_1996_2 erwin v commissioner tcmemo_1995_498 reese v commissioner tcmemo_1995_244 mcganty v commissioner tcmemo_1995_178 hacker v commissioner tcmemo_1994_488 in light of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order and order of dismissal and decision will be entered
